Name: Commission Regulation (EEC) No 101/85 of 15 January 1985 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: food technology;  means of agricultural production;  processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 16. 1 . 85No L 13/12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 101/85 of 15 January 1985 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3714/84 (3), lays down the conditions for granting aid for partly skimmed milk powder for animal feed as referred to in Article 2 ( 1 ) (e) and (f) and (2) of Council Regulation (EEC) No 986/68 (4), as last amended by Regulation (EEC) No 2128/84 (^ ; whereas manufac ­ turers of compound feedingstuffs who use partly skimmed milk powder may qualify for the aid provided for by Commission Regulation (EEC) No 1725/79 (6), as last amended by Regulation (EEC) No 797/84 Q ; whereas the siad Regulation should there ­ fore be amended accordingly ; Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 1 . Without prejudice to the provisions governing the special aids provided for under Article 2a (4) of Regulation (EEC) No 986/68 , aids shall be granted for : (a) skimmed-milk powder as referred to in Article 2 ( 1 ) (c), (d), (e) and (f) of Regulation (EEC) No 986/68 which has been either denatured in accordance with Article 2 or used in the manu ­ facture of compound feedingstuffs under the conditions laid down in Article 4 ; (b) skimmed milk as referred to in Article 2 ( 1 ) (d) and (2) of Regulation (EEC) No 986/68 used in the manufacture of compound feedingstuffs if the compound feedingstuffs meet the condi ­ tions laid down in Article 4 . For the purposes of the aids referred to in Article 2 ( 1 ) (c) and (d) of Regulation (EEC) No 986/68 , "skimmed milk" and "skimmed-milk powder" shall, in the context of this Regulation also include buttermilk and buttermilk powder. 2 . Skimmed milk and skimmed-milk powder as referred to in Article 2 ( 1 ) (c) and (d) of Regulation (EEC) No 986/68 may qualify for aid only if when they are used in accordance with paragraph 1 : (a) nothing has previously been added to them ; and (b) they have not qualified or are not capable of qualifying for an aid or a price reduction under other Community provisions . 3 . Skimmed milk or skimmed-milk powder as referred to in Article 2 ( 1 ) (c) and (d) of Regulation (EEC) No 986/68 previously incorporated in a mixture may, however, qualify for aid if the mixture has been used in the manufacture of compound feedingstuffs within the meaning of Article 4 ( 1 ) and if the mixture, when so used , contained no products other than : Whereas, in calculating the aid payable for skimmed ­ milk powder under Regulation (EEC) No 1 725/79, account should be taken of any aid paid for milkfat under Regulation (EEC) No 3714/84 ; whereas a coeffi ­ cient should therefore be fixed establishing the quan ­ tity of milk powder contained in the product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 341 , 29 . 12 . 1984, p . 65 . 0 OJ No L 169, 18 . 7 . 1968 , p . 4 . 0 OJ No L 196, 26 . 7 . 1984, p . 6 . (6) OJ No L 199 , 7 . 8 . 1979 , p . 1 . 0 OJ No L 86, 29 . 3 . 1984, p. 22 . 16. 1 . 85 Official Journal of the European Communities No L 13/ 13 5. Article 10 (2) (a) is replaced by the following : 1 '(a) they shall provide for supervision of the enter ­ prises concerned with particular regard to : (aa) in respect of skimmed milk and skim ­ med-milk powder referred to in Article 2 ( 1 ) (c) and (d) of Regulation (EEC) No 986/68 :  the composition of the skimmed milk and skimmed-milk powder used as such, with a view to ensuring compli ­ ance with the provisions of Article 1 (2) and (4);  the composition of mixtures used, with a view to ensuring compliance with the provisions of Article 1 (3) and (4) ;  the composition of compound feedingstuffs manufactured, with a view to ensuring compliance with Article 4. Checks must establish that the following products in particular are not contained in the skimmed-milk powder used, whether as such or in the form of a mixture :  lucerne meal or grass meal ,  crushed cereals,  starch or puffed starch ,  crushed oilcake,  fish meal ,  crushed oilcake and/or meal of dried and defatted rape seed,  hay meal and/or straw meal,  products of vegetable origin intended for animal feed, other than those listed in the preceding indents ; (bb) in respect of skimmed milk and skim ­ med-milk powder as referred to in Article 2 ( 1 ) (e) and (f) and (2) of Regulation (EEC) No 986/68 :  the composition of compound feedingstuffs manufactured, with a view to ensuring compliance with the provisions of Article 4.' (a) skimmed-milk powder fulfilling the conditions laid down in paragraph 2 and, as the case may be ; (b) fats ; (c) vitamins ; (d) mineral salts ; (e) sucrose ; (f) anti-caking agents and/or free-flowing agents (maximum 0,3 %) ; (g) other liposoluble technical agents , including anti-oxidants and emulsifiers . 4 . The maximum moisture content of the skim ­ med-milk powder shall be 5 % . This moisture content shall apply at the stage and under the conditions laid down in Article 10 ( 1 ). In the case of a mixture within the meaning of paragraph 3 , the moisture content shall be calcu ­ lated on the basis of the non-fat content of the mixture . As regards the quantity for which the moisture content exceeds 5 % , the aid shall be reduced by 1 % for each additional 0,2 % of moisture . 5 . To calculate the aid payable and to ensure that the requirements of this Regulation as regards quanti ­ ties are observed, the quantities of skimmed-milk powder as referred to in Article 2 ( 1 ) (e) and (f) of Regulation (EEC) No 986/68 and skimmed milk as referred to in Article 2 (2) of the said Regulation shall be multiplied by a coefficient of 0,9 .' 2 . The introductory phrase in Article 4 ( 1 ) is replaced by the following : 'Compound feedingstuffs within the meaning of Article 2 ( 1 ) (d), (e) and (f) of Regulation (EEC) No 986/68 shall be products 3 . Article 8 (3) (e) is replaced by the following : '(e) date of delivery, quantities and fat content of the skimmed milk and skimmed-milk powder delivered as such or in the form of mixtures used in the manufacture of compound feeding ­ stuffs , together with the name and address of the supplier 4 . Article 8 (3 ) (g) is replaced by the following : '(g) date of sale , quantities and fat content of skimmed milk, skimmed-milk powder and compound feedingstuffs, together with the name and address of the consignee Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 16 . 1 . 85No L 13/ 14 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission